 1   Etan Zaitsu [CA SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     (916) 542-0270
 5   etan@zaitsulaw.com
 6
     Attorney for Defendant
 7   NANCY PHILLIPS
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 2:19-CR-00081 KJM
12                                 Plaintiff,            STIPULATION AND [PROPOSED]
13          v.                                           ORDER TO CONTINUE STATUS
                                                         CONFERENCE AND SURRENDER
14   NANCY PHILLIPS,                                     DATE
                                   Defendant.
15
16
17
18
19
20                                              STIPULATION
21          Defendant Nancy Phillips by and through undersigned counsel, and Plaintiff United
22   States of America, by and through its counsel of record, hereby stipulate as follows:
23      1. By previous order, a status conference regarding defendant’s medical conditions and
24          the Court’s temporary release order was set for July 6, 2021 at 2PM. Her surrender date
25          was set for July 13, 2021 at 2PM.
26      2. By this stipulation, the parties now move to continue the hearing to August 17, 2021 at
27          10:00AM, or soon thereafter as the Court may hear the matter, and her surrender date
28          set to August 23, 2021 at 2pm.


                                                     1
     Stipulation and Order for Continuance of Status Conference and Surrender Date
 1      3. The parties agree and stipulate, and request that the Court find the following:
 2             a. Counsel for the defendant has provided the government with defendant’s
 3                 medical records covering the period since the last status hearing. The records
 4                 show that the defendant continues to receive treatment, and is awaiting test
 5                 results from the most recent round of medical tests taken. She has several
 6                 upcoming medical appointments, that last of these of which is with her primary
 7                 care physician on August 9, 2021.
 8             b. Counsel for defendant has also represented that defendant has a dental
 9                 appointment scheduled on July 9, 2021 for a procedure consistent with the
10                 dental issues as discussed on the record at the last status hearing.
11             c. A request to Pretrial Services to confirm defendant’s compliance with
12                 conditions of release has been made.
13             d. Contingent on defendant’s compliance, and based on the foregoing information,
14                 the parties agree and request to continue this matter as set forth above.
15
16          IT IS SO STIPULATED
17
18   Dated: July 2, 2021                                  /s/ ETAN ZAITSU
                                                          ETAN ZAITSU
19                                                        Attorney for Defendant
20                                                        NANCY PHILLIPS

21
     Dated: July 2, 2021                                  /s/ Jason Hitt
22                                                        JASON HITT
23                                                        Assistant United States Attorney

24
                              [PROPOSED] FINDINGS AND ORDER
25
26          IT IS SO FOUND AND ORDERED this 2nd day of July, 2021.

27
28


                                                    2
     Stipulation and Order for Continuance of Status Conference and Surrender Date
